UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



TIMOTHY NICHOLS, as Authorized
Administrator ofthe Estate ofSamual Nichols,
                                                        DECISION AND ORDER
                     Plaintiff,
                                                        6:I8-ev-06669 LAW
              V.



LIVINGSTON COUNTY,et al.

                     Defendants.



                                   INTRODUCTION


       Plaintiff Timothy Niehols ("Plaintiff), proeeeding pro se, eommenced this action

on August 4, 2018, in New York State Supreme Court, Livingston County. (Dkt. I-I at 2).

Plaintiff purports to bring this action on behalf of the estate of his deceased son, Samual

Niehols ("Decedent"), as well as "in his individual capacity as a parent[.]" {Id. at 3; Dkt.

15-1 at 24). The matter was removed to this Court on September 19, 2018. (Dkt. I).

       Currently before the Court are three motions: (I) a motion to dismiss filed by

defendants the State of New York, the State University of New York at Geneseo("SUNY

Geneseo"), and Sarah Covell LMHC ("Counselor Covell") (collectively the "State

Defendants") (Dkt. 2); (2) a motion to dismiss filed by defendants Livingston County,

Livingston County Coroner Phil Granshaw ("Coroner Granshaw"), Livingston County

Deputy Sheriff Chad Draper ("Deputy Draper"), Livingston County EMS ("EMS"),

Livingston County Sheriff Thomas Dougherty ("Sheriff Dougherty"), and the Livingston



                                           - I -
County Sheriffs Department (collectively the "County Defendants")(Dkt. 11); and (3) a

motion for leave to file an amended complaint filed by Plaintiff(Dkt. 15).

       For the reasons discussed below, the Court grants Plaintiffs motion for leave to

amend. The Court further grants the pending motions to dismiss with respect to all of

Plaintiffs federal claims, and remands the remaining state law claims to the state court.

                              FACTUAL BACKGROUND


       The following facts are taken from Plaintiffs Complaint. As required at this stage

ofthe proceedings, the Court treats Plaintiffs allegations as true.

       At the time of his death. Decedent was a second-year student at SUNY Geneseo,

residing in an on-campus dormitory. (Dkt. 1-1 at 4). The dormitory employed "paid and

trained" resident advisors and resident directors, who were responsible for "monitoring and

supervis[ing]" the students living therein. {Id.). SUNY Geneseo also has a university

police department(the "UPD"),"whose mission is to serve to protect students, faculty and

staff of SUNY Geneseo within the campus and grounds of SUNY Geneseo." {Id.).

       Beginning in December of2016,Decedent attended appointments at the on-campus

SUNY Geneseo Health and Counseling Services,"over concerns he was having related to

marijuana use." {Id. at 5). In mid-January of 2017, Decedent "began weekly, one-hour

counseling sessions" with Counselor Covell. {Id.). Decedent expressed suicidal ideation

to Counselor Covell and to "several close friends." {Id). Decedent met with Counselor

Covell on April 30, 2017, for his usual one-hour session. {Id). This session occurred

shortly after Decedent had "an emotional conversation with his girlfriend, Madeline
Devineenzo ["Devincenzo"]'," in which she "expressed a desire for 'space' during the first

week of May," which was "'finals week', a high pressure period of time when students

study and take final examinations at the end of the semester." {Id). Plaintiff alleges that

Counselor Covell failed to take reasonable actions in response to Decedent's expressed

suicidal ideation, including by failing to contact emergency medical professionals and by

failing to alert Decedent's parents. {Id. at 6).

       On the evening of May 5, 2017, there was a party in the dormitory suite shared by

Decedent. {Id. at 7). After the party. Decedent had "an emotional encounter" with

Devincenzo and an individual named Joseph Kanlong("Kanlong")both inside and outside

the dormitory, which was witnessed by students, staff, and employees of SUNY Geneseo.

{Id. at 7-8). Plaintiff alleges that the "SUNY Geneseo staff and employees charged with

supervising and monitoring students ... did nothing to assist Decedent despite his blatant

and obvious emotionally distressed state of mind and in spite ofthe high drama unfolding

in plain sight in the on campus Ontario Dormitory." {Id. at 8).

       On the morning of May 6, 2017, Devincenzo and another SUNY Geneseo student,

Alexis Leslie ("Leslie"), attempted to call a SUNY Geneseo telephone "help line" to seek

help for Decedent. {Id. at 7). SUNY Geneseo had promoted the "help line" to students as

"a resource line for SUNY Geneseo students who may be experiencing or may be

concerned that another student is experiencing mental health, substance abuse or other




^      Plaintiff alternatively spells this surname as "Devincenzo" and "Divencenzo." {See
Dkt. 1-1 at 5, 13). For consistency's sake, the Court has spelled it as "Devincenzo"
throughout this Decision and Order.
                                             -3 -
problems[.]"   {Id.).   The "help line" was not in operation and no one answered

Devincenzo's and Leslie's call. {Id.).

       Decedent began a cellphone call with Devincenzo at 11:17 a.m. on May 6, 2017.

{Id. at 12). At 11:18 a.m. on May 6, 2017, Kanlong called UPD to report that Decedent

"might be in danger of hurting himself at an off campus location." {Id.). Kanlong told the

UPD dispatcher that Devincenzo was on the phone with Decedent and was "attempting to

keep him on the phone until police arrived at Fallbrook Falls." {Id.).

       At approximately 11:20 a.m. on May 6, 2017, UPD transferred Kanlong's

emergency call to Livingston County Emergency 911. {Id. at 13). Kanlong reported that

he was concerned Decedent might "step off the top of"the falls off of route 20A," which

the 911 dispatcher "immediately identified as 'Fallbrook Falls[.]"' {Id.). "[A]few seconds

later," the 911 dispatcher "reported the emergency of a person in need of assistance at

Fallbrook Falls over the police radio." {Id. at 13).

       Plaintiff alleges that SUNY Geneseo failed to take adequate measures to prevent

student suicides, including by failing to train its faculty and students about waming signs.

{Id. at 8). Plaintiff further alleges that the UPD has "created an atmosphere in which

students do not trust them and do not seek out help from them," and has further confused

students by providing "conflicting and confusing instructions as to what to do in a medical

and mental health emergency[.]" {Id.). Plaintiff particularly faults SUNY Geneseo and

the UPD for having "refiise[d] to participate in the Livingston County E-911 system,opting

instead to promote is own ten digit number," which Plaintiff contends was unnecessarily

confusing and "creates an unnecessary and deadly barrier" to students attempting to

                                            -4-
procure emergency assistance. {Id. at 9). According to Plaintiff, had UPD participated in

the E-911 system, it would "have provided aid to Decedent at least two minutes earlier on

the morning of May 6, 2017." {Id.).

         At approximately 11:20 a.m. on May 6,2017, Sheriff Dougherty, who was off-duty

and on his way home, heard the 911 dispatch call and "immediately responded," stating

that "he would handle the emergency call due to his immediate proximity to Fallbrook

Falls." {Id. at 14). Sheriff Dougherty arrived at Fallbrook Falls "between approximately

11:21 AM and 11:23 AM," and other members of the Livingston County Sheriffs

Department "also began to respond" to the emergency call. {Id.). Plaintiff alleges that

Sheriff Dougherty was "fully physically and mentally capable of aiding Decedent in a

matter of seconds upon arrival," but that he "acted in cowardice and chose not to assist

Decedent out of fear" until another officer arrived. {Id.).

         Deputy Draper arrived at Fallbrook Falls at approximately 11:25 a.m. on May 6,

2017. {Id.). Deputy Draper reported that when he arrived. Sheriff Dougherty was "in the

process of moving down the trail," and Deputy Draper followed behind him. {Id.). Deputy

Draper further reported that he looked over the edge of the falls and saw Decedent at the

bottom, facedown in the water. {Id. at 16). Plaintiff disputes Sheriff Dougherty's and

Deputy Draper's report that they did not see Decedent at the top of Fallbrook Falls when

they arrived on the scene, asserting that this report is inconsistent with cellphone records

indicating that Devincenzo's cellphone remained connected to Decedent's until 11:28 a.m.

{Id.).



                                            -5
       Deputy Draper reported pulling Decedent toward a shallow part ofthe pool of water

at the bottom of Fallbrook Falls "at the direction of EMS to avoid the possibility of

hypothermia in Decedent." {Id. at 16). Plaintiff claims that this action by Deputy Draper

"possibly exacerbated severe yet survivable bodily injuries suffered by Decedent" and

further "severely exacerbat[ed] his pain and suffering." {Id.).

       Plaintiff further alleges that Sheriff Dougherty,"in order to conceal his cowardice

and mistakes," began taking additional wrongful actions, including:(1)failing to call for a

rescue helicopter; (2) failing to order an investigation in the events leading up to

Decedent's death, including failing to secure evidence and interview key witnesses; and

(3) "interfering in the death investigation" by "unlawfully and immorally keeping

Decedent's body at the scene for nearly two hours." {Id. at 17). Plaintiff claims that

Coroner Granshaw committed "dereliction of duty" because he allowed SheriffDougherty

to "usurp and undermine" his authority, and that Coroner Granshaw wrongly allowed

Sheriff Dougherty to "delay by nearly two hours the transport of the body of Decedent to

the Monroe County Medical Examiner[.]" {Id. at 17-18). Plaintiffalso alleges that Coroner

Granshaw prematurely declared Decedent's death a suicide, in an attempt to "short-circuit

and effectively end further investigation into the events leading to the death of Decedent

by the Sheriffs Department[.]" {Id. at 18). Plaintiff further faults Coroner Granshaw for

having allowed a mere acquaintance ofDecedent's to identify his body. {Id. at 19). Sheriff

Dougherty is also alleged to have "discouraged" Decedent's parents "from rushing to

Geneseo,New York," following Decedent's death, and to have instead "persuaded them to



                                            -6
stay home,in Latham, New York," thereby preventing them from viewing and identifying

Decedent's body. {Id.).

       Plaintiff alleges that Decedent could have survived his injuries if he had received

"immediate, appropriate and competent EMS assistance," but that EMS instead allowed

Sheriff Dougherty to "determine care plan." {Id. at 19-20). Plaintiff further alleges that

EMS negligently failed to transport Decedent to a hospital after he was extracted from the

bottom ofFallbrook Falls and further negligently failed to administer pain medication. {Id.

at 20-21).

       Deputy Draper and Sheriff Dougherty met with Plaintiff on July 27,2017, at which

time Deputy Draper told Plaintiff that Decedent "had a pretty good gash to the back of his

head" at the time of his death, caused by having hit a protruding ledge after stepping off

the top of Fallbrook Falls. {Id. at 21). Plaintiff claims this was a lie, and states that the

Monroe County Medical Examiner's autopsy report did not show any head wounds or

abrasions to Decedent's head of any kind. {Id.).

                           PROCEDURAL BACKGROUND


       Plaintiff commenced the instant action on August 4, 2018, in New York State

Supreme Court, Livingston County. (Dkt. 1-1). The matter was removed to this Court on

September 19, 2018, by Livingston County EMS (Dkt. 1); the other Defendants

subsequently consented to the removal(Dkt. 5; Dkt. 10).

       The State Defendants filed a motion to dismiss the Complaint on September 26,

2018. (Dkt. 2). The County Defendants filed a motion to dismiss the Complaint on

October 19, 2018. (Dkt. 11). On November 2, 2018, Plaintiff filed his response to the

                                            -7-
State Defendants' motion to dismiss, and a motion for leave to file an amended complaint.

(Dkt. 14; Dkt. 15). Plaintifffiled his response to the County Defendants' motion to dismiss

on November 15, 2018. (Dkt. 20).

         The State Defendants filed reply papers in further support oftheir motion to dismiss

on November 9, 2018 (Dkt. 19), and filed a response to Plaintiffs motion for leave to

amend on November 27, 2018 (Dkt. 25). The County Defendants filed reply papers in

further support of their motion to dismiss on November 26, 2018 (Dkt. 23), and filed a

response to Plaintiffs motion for leave to amend on November 27, 2018(Dkt. 24).

                                       DISCUSSION


A.       Motion for Leave to Amend


         As a threshold matter, the Court considers Plaintiffs motion for leave to file an

amended complaint. (Dkt. 15). Plaintiffhas included with his motion a proposed amended

complaint(Dkt. 15-1) that purportedly clarifies his constitutional claims. (See Dkt. 15 at

2). "Plaintiff does not seek to add additional facts" in the proposed amended complaint.

(Id.).

         The Federal Rules of Civil Procedure provide that a plaintiff may amend his

complaint once as ofright within "21 days after service ofa responsive pleading or 21 days

after service of a motion under Rule 12(b),(e), or (f), whichever is earlier." Fed. R. Civ.

P. 15(a)(1)(B). "When a plaintiff seeks to amend his or her complaint against multiple

defendants, each defendant is treated separately under Rule 15 for purposes of amending

as of right." Cowan v. Miller, No. 2:15-CV-12428, 2016 WL 4362868, at *2(E.D. Mich.

Aug. 16, 2016)(collecting cases); see also Isaacs v. Trustees ofDartmouth Coll., No. 17-

                                             -8-
CV-40-LM,2017 WL 2881130, at *1 (D.N.H. July 6, 2017)(same)(collecting cases). In

this case,the County Defendants filed their motion to dismiss under Rule 12(b)on October

19, 2018(Dkt. 11), and Plaintiff sought to amend his complaint less than 21 days later, on

November 2, 2018 (Dkt. 15). Accordingly, as to the County Defendants, Plaintiff was

entitled to file an amended complaint as ofright, and so the Court"will consider plaintiffs

proposed amended complaint as an amended complaint filed as ofright in accordance with

Rule 15(a)(1) of the Federal Rules of Civil Procedure." Boyd v. Doe #1, No. 18-CV-

1333(TJM)(ATB), 2019 WL 1771501, at *1 (N.D.N.Y. Apr. 23, 2019).

       With respect to the State Defendants, Plaintiff was not entitled to amend his

complaint as of right at the time he filed his motion for leave to amend, because more than

21 days had elapsed from the filing ofthe State Defendants' motion to dismiss under Rule

12(b). However, the State Defendants' sole argument in opposition to Plaintiffs motion

for leave to amend is that Plaintiffs "proposed amended complaint suffers from the same

deficiencies as his original complaint." (Dkt. 25 at 3). Accordingly, and in the exercise of

its discretion and for purposes ofjudicial efficiency, the Court finds it appropriate to allow

Plaintiff to file his proposed amended complaint against all Defendants, and to assess the

pending motions to dismiss in light of the Amended Complaint. See Bristol Vill, Inc. v.

Louisiana-Pac. Corp., 916 F. Supp. 2d 357, 362(W.D.N.Y. 2013)(explaining that when

a plaintiff amends his complaint while a motion to dismiss is pending,"a court may either

deny the motion as moot or consider it in light ofthe amended pleading.")(internal citation

omitted)). The Court therefore grants Plaintiffs motion for leave to amend and will assess

the pending motions to dismiss in light of the allegations in the Amended Complaint.

                                            -9-
B.     The State Defendants' and County Defendants* Motions to Dismiss


       1.     Legal Standard


       "In considering a motion to dismiss for failure to state a claim pursuant to Rule

12(b)(6), a district court may consider the facts alleged in the complaint, documents

attached to the complaint as exhibits, and documents incorporated by reference in the

complaint." DiFolco v. MSNBC Cable LLC,622 F.3d 104, 111 (2d Cir. 2010). A court

should consider the motion by "accepting all factual allegations as true and drawing all

reasonable inferences in favor ofthe plaintiff." Trs. of Upstate N.Y. Eng'rs Pension Fund

V. Ivy Asset Mgmt.,843 F.3d 561, 566(2d Cir. 2016), cert, denied, 137 S. Ct. 2279(2017).

To withstand dismissal, a claimant must set forth "enough facts to state a claim to relief

that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). "A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Turkmen v. Ashcroft,589 F.3d 542,546(2d Cir. 2009)(quoting Ashcroft v. Iqbal, 556 U.S.

662,678 (2009)).

      "While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, a plaintiffs obligation to provide the grounds of his

entitle[ment] to relief requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do." Twombly, 550 U.S. at 555 (internal

quotations and citations omitted). "To state a plausible claim, the complaint's '[f]actual

allegations must be enough to raise a right to relief above the speculative level.'" Nielsen



                                           - 10
V. AECOMTech. Corp., 762 F.3d 214, 218(2d Cir. 2014)(quoting Twombly, 550 U.S. at

555).

        In this case, as discussed further below. Plaintiff has asserted a number of federal

constitutional claims pursuant to 42 U.S.C. § 1983. "Section 1983 provides a civil claim

for damages against any person who, acting under color of state law, deprives another of a

right, privilege or immunity secured by the Constitution or the laws ofthe United States."

Thomas v. Roach, 165 F.3d 137, 142 (2d Cir. 1999). Further, § 1983 "itself creates no

substantive rights; it provides only a procedure for redress for the deprivation of rights

established elsewhere." Id. "In order to maintain a § 1983 claim, two essential elements

must be present: (1) the conduct complained of must have been committed by a person

acting under color of state law; and (2) the conduct complained of must have deprived a

person ofrights, privileges or immunities secured by the Constitution or laws ofthe United

States." N.C. ex rel. M.C. v. Bedford Cent. Sch. Dist., 348 F. Supp. 2d 32, 36 (S.D.N.Y.

2004).

         2.    Plaintiff has Failed to Allege a Viable Federal Claim


         This Court's jurisdiction over the instant matter is premised on the assertion of

federal constitutional claims. In particular, the Amended Complaint purports to assert the

following federal claims:(1)violation of Decedent's constitutional rights to privacy, to be

free from deprivation of life and liberty without due process oflaw, and to freely associate

with one's family and loved ones; (2) conspiracy to deprive Decedent of the afore

mentioned constitutional rights; (3) municipal liability for the aforementioned

constitutional violations; and (4) deprivation of Decedent's civil rights in violation of 42

                                            - 11 -
U.S.C. § 1985 (Dkt. 15-1 at 29-34). Plaintiff also purports to assert a claim for intentional

infliction of emotion distress pursuant to 42 U.S.C. § 1983. {Id. at 35). Finally, although

Plaintiff has not included an express equal protection claim in his Amended Complaint, his

motion for leave to amend indicates that he intended to do so. {See Dkt. 15 at 2). For the

reasons discussed below,the Court finds that none ofthese asserted federal causes ofaction

states a claim as to which relief may be granted,

               a.    Right to Privacy


       While federal courts have recognized a constitutional right to privacy,"[t]he exact

nature and scope" of that right has "never been fully defined." Barry v. City ofN.Y.,l\2

F.2d 1554, 1559(2d Cir. 1983). The Second Circuit has recognized two distinct kinds of

interests involved in so-called right to privacy cases—a "confidentiality interest" in

"avoiding disclosure of personal matters," and an "autonomy interest" in "independence in

making certain kinds of important decisions." Id.(quoting Whalen v. Roe, 429 U.S. 589,

598-600(1977)).

       Here, Plaintiff has not plausibly alleged an invasion of either of these interests.

First, with respect to the confidentiality interest, there is no allegation in the Amended

Complaint that "deeply personal, confidential information" about either Plaintiff or

Decedent was disclosed by any Defendant.^ Anderson v. Duke, No. 904-CV-0030

NAM/DEP,2008 WL 238557,at *7(N.D.N.Y. Jan. 28,2008)(dismissing claim for breach


^      The Amended Complaint is somewhat unclear as to whether the various claims are
asserted on behalf of Decedent's estate or on behalf ofPlaintiff in his individual capacity.
In light of Plaintiffs pro se status, the Court has considered both possibilities where
appropriate.
                                           - 12-
of right to privacy where there was no allegation that the defendants had wrongfully

disclosed protected personal information).

       Second, with respect to the autonomy interest, Plaintiff has not alleged that any

Defendant in this case prevented Decedent or Plaintifffrom making any important personal

choices free from unwarranted government intrusion. For example, there is no allegation

that Decedent requested medical treatment that was not provided, or that he was denied

medical treatment he had requested. To the extent that Plaintiff may be claiming that

Sheriff Dougherty interfered with Plaintiffs personal autonomy in deciding whether to

identify Decedent's body, this claim fails. Plaintiff alleges only that Sheriff Dougherty

discouraged him from "rushing" to Geneseo and "persuaded" him to remain at his home in

Latham, which ultimately resulted in Plaintiff not being able to identify Decedent's body.

(See Dkt. 15-1 at 18). As such, even assuming that the right to decide whether or not to

view Decedent's body was constitutionally protected, see Washington v. Glucksberg, 521

U.S. 702,727(1997)(noting that not "all important, intimate, and personal decisions" are

constitutionally protected). Plaintiff has not alleged that he was actually prevented from

making that decision of his own volition.

       Accordingly, Plaintiffs right to privacy claims fail as a matter of law because he

has not plausibly alleged that he was deprived of a protected privacy interest,

              b.     Substantive Due Process


       Plaintiff next alleges that Decedent was deprived of his right to substantive due

process by Defendants. The Court finds that Plaintiff has not stated a plausible substantive

due process claim.

                                             - 13-
       As the Supreme Court has explained, the Due Process Clause "forbids the State

itself to deprive individuals of life, liberty, or property without due process of law, but its

language cannot fairly be extended to impose an affirmative obligation on the State to

ensure that those interests do not come to harm through other means." DeShaney v.

Winnebago Cty. Dep't of Sac. Servs., 489 U.S. 189, 195 (1989) (quotation omitted).

Accordingly,"[i]t is not enough [to support a substantive due process claim] to allege that

a government actor failed to protect an individual from a known danger of bodily harm or

failed to warn the individual of that danger." Lombardi v. Whitman, 485 F.3d 73, 79(2d

Cir. 2007).

       The Second Circuit recognizes two narrow exceptions to the general rule that the

State has no affirmative constitutional obligation to prevent harm to its citizens. "First, the

state or its agents may owe a constitutional obligation to the victim of private violence if

the state had a special relationship with the victim. Second, the state may owe such an

obligation if its agents in some way had assisted in creating or increasing the danger to the

victim." Matican v. City ofN.Y, 524 F.3d 151, 155 (2d Cir. 2008)(internal citations and

quotations omitted).

       With respect to the first of these exceptions, the Second Circuit has "focused on

involuntary custody as the linchpin of any special relationship exception." Id. at 156; see

also Briggs v. Cty. ofMonroe, 293 F. Supp. 3d 379, 388(W.D.N.Y. 2018)("[T]he Court

is not aware of any case in which the special relationship exception applied under

circumstances where the individual was not in the physical custody of law enforcement or

the govemment.")(granting summary judgment on substantive due process claim where

                                            - 14-
the plaintiffs decedent committed suicide after a stand-off with law enforcement). In this

case, there is no allegation that Decedent was at any time in the custody of any Defendant,

nor is there any other basis for application ofthe "special relationship" exception.

       As to the state-created danger exception,"under this exception, state actors may be

liable under section 1983 if they affirmatively created or enhanced the danger of private

violence." S.fV. ex rel. Marquis-Abrams v. City ofN.Y., 46 F. Supp. 3d 176, 203-04

(E.D.N.Y. 2014)(quotation omitted). It is only in a "rare case" that "the state-created

danger exception might apply to a situation where the victim committed suicide." Briggs,

293 F. Supp. 3d at 379. This is not such a case. It is clear from Plaintiffs allegations that

the danger to Decedent (that is, his intention to commit suicide) "existed before law

enforcement arrived on the scene." Id. Accepting as true Plaintiffs claim that Sheriff

Dougherty failed to engage with Decedent when he arrived at Fallbrook Falls, that kind of

passive failure to intervene does not satisfy the requirements of the state-created danger

exception. See Matican, 524 F.3d at 157 (explaining that state-created danger exception

does not apply to passive conduct, such as "failing to take action even though suspicious

circumstances may have counseled an active role").

       In his opposition to the County Defendants' motion to dismiss. Plaintiff cites cases

from district courts in the Eleventh Circuit, as well as the Eleventh Circuit's decision in

Waddell v. Hendry Cty. Sheriff's Office, 329 F.3d 1300(11th Cir. 2003), in support of his

argument that he has stated a substantive due process claim. {See Dkt. 20 at 4-8). These

cases are inapposite. As the Eleventh Circuit noted in Waddell,that court no longer applies

"the 'special relationship' and 'special [state-created] danger' doctrines," and has not done

                                           - 15 -
so since 1999. {Id. at 1305 (citing White v. Lemacks, 183 F.3d 1253, 1257-59 (11th

Cir.1999)). However,the Second Circuit has never abandoned the special relationship and

state-created danger inquiries, and,to the contrary, still routinely applies them in assessing

the viability ofsubstantive due process claims. See, e.g., Hirsch v. N.Y, 751 F. App'x 111,

115 (2d Cir. 2018)("This Circuit's state-created danger jurisprudence creates a high bar

for a plaintiff to clear. . . ."); Ultegra LLC v. Mystic Fire Dist., 676 F. App'x 33, 35 (2d

Cir. 2017)(applying state-created danger exception); Urbina v. City ofN.Y,672 F. App'x

52, 55(2d Cir. 2016)(affirming dismissal of due process claim for failure to protect where

there was no plausible allegation of a special relationship). This Court is bound to follow

the law as interpreted by the Second Circuit, regardless of whether it conflicts with the

position of another federal appellate court. Accordingly,Plaintiffs reliance on this out-of-

circuit caselaw is misplaced.

       In sum. Plaintiff has failed to plausibly allege that either of the narrow exceptions

to the general rule that there is no substantive due process right to be protected from private

harms applies in this case. Accordingly, Plaintiff has failed to allege a viable substantive

due process claim.

              c.     Right to Free Association


       Plaintiff has also not plausibly alleged that either he or Decedent was deprived of

the right to free association. "The Supreme Court has recognized a right of association

with two distinct components—an individual's right to associate with others in intimate

relationships and a right to associate with others for purposes of engaging in activities

traditionally protected by the First Amendment, such as speech and other expressive

                                            - 16-
conduct." Adler v. Pataki, 185 F.3d 35, 42(2d Cir. 1999). In this case, it is the first of

these rights—^the right to intimate association—^that is implicated. In this regard, the

Second Circuit has noted that the government may not affirmatively seek to end a protected

intimate relationship, nor may it retaliate against an individual because of actions taken by

his intimate associates. Id. at 43-44.


       Here,Plaintiffhas not alleged that Defendants took any affirmative steps to interfere

in Decedent's or Plaintiffs intimate relationships. It appears that the basis for this claim

is the fact that Decedent's death deprived Plaintiff of his continued companionship.

However, as the Court has already explained in detail. Defendants had no affirmative

constitutional obligation to prevent Decedent from harming himself. Simply put, nothing

about the circumstances surrounding Decedent's death implicates the right to free

association.


               d.    Intentional Infliction of Emotional Distress


       Plaintiff asserts a claim for intentional infliction of emotional distress, purportedly

pursuant to § 1983. {See Dkt. 15-1 at 35-36).        However, "there is no federal law or

constitutional principle on which to base such a claim." Lamont v. City ofN.Y., No. 12-

CV-2478 WFK JMA, 2014 WL 4829328, at *7 n.7 (E.D.N.Y. Sept. 29, 2014). In other

words. Plaintiff cannot state a § 1983 claim for intentional infliction of emotional distress,

because such a claim does not implicate the Constitution or any other federal law.

Accordingly, the Court will interpret this claim as "for the New York common law tort of

intentional infliction ofemotion distress." Id. Moreover,for the reasons discussed further



                                            - 17
below,the Court remands this claim (along with all ofPlaintiffs other state law claims)to

the state court.


              e.     Equal Protection Claim


       Plaintiffs Amended Complaint does not contain an enumerated equal protection

claim. However, Plaintiffs motion for leave to amend expressly states that Plaintiff is

seeking to add an "equal protection claim against Defendant officials for failing to treat

Plaintiff fairly and equally." (Dkt. 15 at 2). In light of Plaintiffs pro se status and in an

abundance ofcaution,the Court has accordingly considered whether Plaintiff has plausibly

alleged an equal protection claim.

       "A claim of violation of equal protection .. . generally has two elements:(1) the

person, compared with others similarly situated, was selectively treated; and (2)that such

selective treatment was based on impermissible considerations such as race, religion, intent

to inhibit or punish the exercise of constitutional rights, or malicious or bad faith intent to

injure a person." Snyder v. Pugliese, 144 F. App'x 174, 175 (2d Cir. 2005)(quotation

omitted). Moreover,"an individual, not alleging invidious discrimination on the basis of

membership in some group, may nevertheless prevail on an equal protection claim

provided [he] shows that (1)[he] has been intentionally treated differently from others

similarly situated and (2) there is no rational basis for the difference in treatment." Id.

(quotation omitted). The latter claim is commonly referred to as a "class of one" equal

protection claim.

       Here, Plaintiff has not plausibly alleged either form of equal protection claim on

behalf of Decedent. First, Plaintiff does not allege that Defendants' actions towards

                                            - 18-
Decedent were motivated by any impermissible considerations, such as Decedent's race or

religion. Second,Plaintiff has not alleged that Decedent was treated differently from other

members of a similarly situated group of individuals, as is necessary to support a "class of

one" equal protection claim. To the extent Plaintiff has attempted to assert an equal

protection claim it is subject to dismissal.          See Agee v. Cuomo, No. 19-cv-

0195(MAD)(ML), 2019 WL 3081056, at *4 (N.D.N.Y. July 15, 2019)(dismissing equal

protection claim where the plaintiffs allegations "[did] not accuse any of the defendants

of treating plaintiff differently based on his membership in a protected class or that he was

treated differently than other similarly situated people"),

              f.     Conspiracy Claims


       In addition to the claims set forth above. Plaintiff has also asserted two claims of

conspiracy—one under § 1983 and one under 42 U.S. § 1985. "Conspiracy under § 1983

and conspiracy under § 1985 are distinct causes of action with different elements."

Hamilton v. City ofN.Y., No. 15CV4574CBASJB, 2019 WL 1452013, at *30(E.D.N.Y.

Mar. 19, 2019). However, it is necessary to each of these causes of action that there has

been an underlying constitutional violation. See Miller v. Annucci, No. 19-cv-0030

(LEK)(ATB), 2019 WL 2370295, at *14(N.D.N.Y. June 5, 2019)("A plaintiffs §§ 1983

or 1985 conspiracy claim fails if he is unable to allege the underlying constitutional

violation."); Bibeau v. Soden, No. 808-CV-0671 LEK/RFT, 2009 WL 701918, at *8

(N.D.N.Y. Mar. 13, 2009)("[l]f there is no underlying constitutional violation, there can

be neither a §§ 1983 or 1985 cause of action for conspiracy."). Here, for all the reasons

discussed above,the Court has found that Plaintiffhas not plausibly alleged a constitutional

                                            - 19-
violation. Accordingly, he cannot succeed on his conspiracy claims under either §§ 1983

or 1985, and those claims must also be dismissed.

              g.     State Sovereign Immunity

       The State Defendants have also argued that the State of New York and SUNY

Geneseo are immune from Plaintiffs federal claims under the Eleventh Amendment. The

Court agrees and finds that this is a further basis for dismissal ofPlaintiffs federal claims

as to these defendants.


      "The Eleventh Amendment generally bars suits in federal court by private

individuals against non-consenting states." Leitner v. Westchester Cmty. Coll., 779 F.3d

130, 134 (2d Cir. 2015). "Although Congress is empowered under section five of the

Fourteenth Amendment to override Eleventh Amendment immunity,... it is well settled

that 42 U.S.C. § 1983 does not constitute an exercise of that authority." Dube v. State

Univ. ofN.Y., 900 F.2d 587, 594 (2d Cir. 1990). "For Eleventh Amendment purposes,

SUNY is an integral part ofthe government ofthe State ofNew York and when it is sued

the State is the real party." Id.(quotation and alteration omitted).

       Plaintiff argues that the State of New York and SUNY Geneseo have waived their

sovereign immunity in this case by consenting to removal to federal court, relying on the

Supreme Court's decision in Lapides v. Bd. ofRegents of Univ. Sys. ofGeorgia, 535 U.S.

613(2002). (SeeDkt. 14 at 3). Plaintiffs reliance on             is misplaced. See Beaulieu

V. Vermont, 807 F.3d 478,486(2d Cir. 2015)("Plaintiffs cite the Supreme Court's opinion

in Lapides v. Board ofRegents as authority for the proposition that by removing a suit to

federal court, a state defendant waives the state's general sovereign immunity. This is a

                                           -20-
misreading of Lapides"). As.the Second Circuit has explained, Lapides does not

"support[] the proposition that a state waives its general state sovereign immunity by

removing an action from state court to federal court." Id. Instead, Lapides stands for the

more limited rule that where a state's immunity has already been waived or abrogated in

state court, it cannot escape liability by removing the matter to federal court. See id.

       Here, the State of New York and SUNY Geneseo would have been immune to

Plaintiffs federal claims in New York State Supreme Court, where the action was initially

filed. See N.Y. Const., art. VI, § 9(establishing that all claims against the State of New

York must be brought in the New York Court of Claims); of. Gross v. N.Y, 428 F. App'x

52, 53(2d Cir. 2011)("New York has waived its immunity from liability and consented to

be sued only to the extent that claims are brought in the New York Court of Claims."). As

such, the removal of this action did not function as a waiver of sovereign immunity, and

Plaintiffs §§ 1983 and 1985 claims against the State of New York and SUNY Geneseo

must be dismissed on this basis. See Oliver v. New York State Police, No. 1:17-CV-01157

EAW,2019 WL 453363, at *9(W.D.N.Y. Feb. 5, 2019)(explaining that New York State

and its agencies are immune from claims brought under §§ 1983 and 1985).

              h.     Municipal Liability


       Finally, the Court notes that Plaintiff seeks to assert a municipal liability claim

against Livingston County for the alleged misconduct of its employees. "An underlying

constitutional violation is a required predicate for municipal liability." Nardoni v. City of

N.F.,331 F. Supp.3d 116,125(S.D.N.Y. 2018). As already explained,there is no plausibly



                                            -21
alleged underlying constitutional violation in this case. The Court therefore finds that

Plaintiffs municipal liability claims must be dismissed.

C.    PlaintifPs State Law Claims are Remanded to State Court


      In addition to the federal claims discussed above, Plaintiff has also asserted a

number ofstate law claims. "Where the federal claims have been dismissed in a case which


was removed from state court, a district court has discretion to remand the remaining

pendent claims sua sponte upon a proper determination that retaining jurisdiction over the

case would be inappropriate." Metro Furniture Rental, Inc. v. Alessi, 770 F. Supp. 198,

202(S.D.N.Y. 1991). It is generally inappropriate for the Court to retain jurisdiction where

all the federal claims have been disposed of at an early stage and there is no basis for

diversity jurisdiction over the remaining causes ofaction. Id.\ see also Sunnen v. N.Y. State

Dep't ofHealth, 544 F. App'x 15, 17 (2d Cir. 2013)("In situations where the removed

federal claims have been dismissed, we have noted that concerns of comity and of

federalism . . . encourage remanding to the state courts cases in which state court

adjudication can properly claim primacy of interest."(quotation omitted)).

       In this case, there is no reason for the Court to retain jurisdiction over Plaintiffs

state law claims, many of which involve the interpretation of state officials' duties under

state law,and in which the state courts have the primacy ofinterest. Accordingly,the Court

remands all ofPlaintiffs remaining state law claims to state court.

                                     CONCLUSION


       For the foregoing reasons, the Court grants Plaintiffs motion for leave to file an

amended complaint (Dkt. 15), and deems the Amended Complaint (Dkt. 15-1) the

                                           -22-
operative pleading. The Court further exercises its discretion to consider the pending

motions to dismiss in light of the Amended Complaint, and finds that Plaintiff has failed

to allege a plausible federal cause of action. Accordingly, the Court grants the pending

motions to dismiss (Dkt. 2; Dkt. 11) with respect to all of Plaintiffs federal claims. The

Court further remands all ofPlaintiffs remaining state law claims to state court. The Clerk

of Court is instructed to remand this matter to the New York State Supreme Court,

Livingston County, and to close the case.

       SO ORDERED.




                                                   ELIZ^ETI^. W0LFORD'
                                                   Jhlted States District Judge


Dated: August 20, 2019
       Rochester, New York




                                            23 -
